People v Munoz (2018 NY Slip Op 08082)





People v Munoz


2018 NY Slip Op 08082


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Friedman, J.P., Mazzarelli, Kern, Oing, Singh, JJ.


7709 4872/15

[*1]The People of the State of New York,	 Respondent,
vJonathan Munoz, Defendant-Appellant.


Worth, Longworth & London LLP, New York (Howard B. Sterinbach of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brent Ferguson of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered June 6, 2017, convicting defendant, after a jury trial, of offering a false instrument for filing in the first degree (two counts), official misconduct (two counts) and making a punishable false written statement, and sentencing him to a conditional discharge for a period of three years, unanimously affirmed.
The verdict is not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations.
As to the false instrument convictions, a surveillance videotape of the search and arrest of two people overwhelmingly established that defendant, a police officer, knowingly made false statements in an arrest report and criminal complaint regarding the sequence of events leading to the arrest. The video plainly shows that defendant suddenly lunged towards one of the arrestees in an attempt to grab that person's cell phone. This was in stark contrast to the arrest report and criminal complaint, where defendant alleged that the arrestee was the aggressor. Given the glaring and significant discrepancies, the jury could have reasonably inferred from the video that defendant knowingly misrepresented the sequence of events in the documents, and it appropriately rejected defendant's self-serving claims that this discrepancy was merely a mistake.
The weight of the evidence also supported the misdemeanor convictions. We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK